Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 04/08/20202.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,209
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 generally recite a retrieval assembly having an attachment feature, a capsule assembly which includes a capsule, shaft, a handle, wherein the handle includes a first control knob configured to transition the first extension portion between the retracted configuration and the extended configuration, and a second control knob configured to transition the second extension portion between the retracted configuration and the extended configuration, which is generally recited in claims 1-18 of the patent.  
Claims 12, 13-16 generally recite a retrieval assembly having hook assembly, with a sheath, hook cable lock, an attachment feature, a capsule assembly which includes a capsule, shaft, a handle, wherein the handle includes a first control knob configured to transition the first extension portion between the retracted configuration and the extended configuration, and a second control knob configured to transition the second extension portion between the retracted configuration and the extended configuration, which is generally recited in claims 1-18 of the patent.
claims 17-18 generally recite a method of extracting a medical device from within a patient, including inserting an attachment assembly, coupling the attachment feature, advancing the capsule assembly, locking a second end of the attachment cable, transitioning the handle, which is generally recited in claims 19-21 of the patent

It is clear that all the elements of claims 1-11 of the application are to be found in claims 1-20 of the patent.  The difference between claims 1-11 of the application and claims 1-20 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 31 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18.  
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 14 recites wherein the hook assembly includes a hook cable stop situated proximal the hook cable lock along the cable and configured to be inhibited from entering the sheath.
The Office agrees the art of record fails to teach of suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0262592 (Jordan et al.) 
Regarding claims 12, 13, 15 Jordan discloses as shown in Figure 18, a retrieval device for retrieving an object from within a body of a patient, the retrieval device comprising: a hook assembly (apparatus 400, see paragraph [0063]) including: a sheath (sheath 420, see paragraph [0063])  having a first end, a second end, and a wall extending between the first end and the second end and defining a lumen in between,  a hook cable lock (locking and/or retaining elements (not shown), see paragraph [0064]) configured to lock a second end of the cable to inhibit longitudinal motion, the hook cable lock including a locking mechanism configured to lock the cable in place, and a cable (coupling member 460 which is disclosed as including a wire which is a synonym for cable, see paragraph [0066])  having an attachment feature (grasping member 445, 465, see paragraph [0066]) at a first end, the cable configured to be slidably received within the lumen of the sheath, of the cable relative to the sheath; and a capsule assembly including: a capsule (rear or proximal half of contraction member 440, see paragraph [0066]), a capsule shaft (rear or proximal half of contraction member 440, see paragraph [0066]), and a handle (handle 421, handle 441, handle 461 see paragraphs [0063], [0064], [0069]) connected in series and defining an inner bore along a length of the capsule assembly, the capsule having a first end defining an opening to the inner bore of the capsule assembly and configured to slidably receive the hook assembly in the inner bore, and the handle having a central portion, a first end defining a first end of the handle and attached to the capsule shaft, and a second end defining a second end of the handle configured to lock the hook assembly to the second end of the handle such that the hook assembly is inhibited from moving relative to the second end of the handle. 
Jordan fails to disclose the hook cable lock situated proximal to the second end of the sheath, wherein the hook cable lock is and a second end defining a second end of the handle configured to lock the hook assembly to the second end of the handle such that the hook assembly is inhibited from moving relative to the second end of the handle. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the retrieval device disclosed by Jordan by rearranging locking or retaining elements in handle 461 such that it was at the second end of the sheath because it would only require the rearrangement of parts without modifying how the device operates. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 16, Jordan discloses wherein transitioning the handle between 
the retracted configuration and the expanded configuration draws the attachment feature into the capsule; see paragraph [0071];  wherein the capsule is flexible at an angle relative to the central longitudinal axis, wherein the capsule is capable of being inserted through a pylorus of the patient, wherein the capsule is capable of retaining a medical device inside the capsule; see paragraph [0063]; wherein the retrieval device is capable of extracting a self-expandable anchor from within the body of the patient. See paragraph [0067].
Claims 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,241,738 (Dereume) in view of U.S. Patent Publication Number 2008/0262592 (Jordan et al.)
Regarding claims 17, 19, 20 Dereume discloses as shown in Figures 5-9 a method of extracting a medical device from within a patient, the method comprising: inserting an attachment assembly including an attachment cable (attachment wires 7, which is a synonym for cable, see col. 4, lines 27-39) having a first end attached to an attachment feature (hook 9, lines col. 4, lines 32-34 into a body of a patient; coupling the attachment feature to a medical device positioned within the body of the patient; see col. 6, lines 55-63; advancing a capsule assembly (sheath 1 and recovery means in the form of self-expandable stent 14, see col. 5, lines 47-64)  into the body of the patient;  where the capsule assembly has a capsule at a first end and a handle at a second end of the capsule assembly;; transitioning the handle from a first configuration to a second configuration such that the attachment feature is positioned within the capsule; and removing the capsule assembly and attachment assembly coupled to the medical device from inside the body of the patient, and wherein transitioning the handle from a collapsed configuration to an expanded configuration comprises extending a length of the handle along a longitudinal axis of the handle, wherein extending a length of the handle at the second end draws the attachment feature into the capsule, and wherein extending the length of the handle at a first end is capable of advances the capsule over the attachment feature. See Figures 5-6 and col. 6, lines 50-54.
Dereume fails to disclose locking the second end of the attachment cable to the second end of the handle; and removing the capsule assembly and attachment assembly coupled to the medical device from inside the body of the patient.
	Jordan et al., from the same field of endeavor teaches a similar method of extracting a medical device from within the patient as shown in Figure 18, where the method includes locking the second end of the attachment cable (460) to the second end of the handle (441); and removing the capsule assembly and attachment assembly coupled to the medical device from inside the body of the patient, for the purpose of removing the medical device from the body entirely and temporarily holding the attachment cable in a specific location. See paragraph [0044].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dereume by including the locking and retaining elements disclosed by Jordan in the sheath disclosed by Dereume and locking the second end of the attachment cable to the second end of the handle; and removing the capsule assembly and attachment assembly coupled to the medical device from inside the body of the patient in order to removing the medical device from the body entirely and temporarily holding the attachment cable in a specific location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771